U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52177 KALEX CORP. (Exact name of small business issuer as specified in its charter) Delaware 13-3305161 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 330 East 33rd Street Suite 15M, New York, NY 10016 (Address of Principal Executive Offices) (212)686-7171 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesxNo¨ As of September 30, 2010, the Issuer had 725,200 shares of common stock issued and outstanding. 1 TABLE OF CONTENTS Page Explanatory Note 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4.Controls and Procedures 12 PART II – OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.(Removed and Reserved) 13 Item 5.Other Information 13 Item 6.Exhibits 14 SIGNATURES 15 2 EXPLANATORY NOTE This quarterly report on Form 10-Q is being filed with the Securities and Exchange Commission to bring KALEX CORP. (the “Company”, “we”, “us”, and “our”) current in its filings and reports under the Securities Exchange Act of 1934. Accordingly, this quarterly report is intended to be a historical document disclosing the status of the Company as of September 30, 2010 and does not include any subsequent events. Information for periods subsequent to the three months ended September 30, 2010 is available in our quarterly report on Form 10-Q for the three and six months ended December 31, 2010, in our quarterly report on Form 10-Q for the three and nine months ended March 31, 2011 and in our Annual Report on Form 10-K for the year ended June 30, 2011. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements KALEX CORP. BALANCE SHEETS ASSETS Three Months ended September 30, June 30, (Unaudited) Cash $ $ Cash equivalents-media credits - Total Assets $ $ LIABILITIES AND DEFICIENCY IN ASSETS Due to affiliates $ $ Derivative liability - Total Liabilities ACCUMULATED DEFICIT: Preferred stock (100,000 authorized; par value $1.00; none issued and outstanding) - - Common stock (50,000,000 shares authorized ; $.01 par value 725,200 issued and outstanding) Treasury stock 74,800 shares ) ) Additional paid in capital Accumulated deficit ) (20,842 ) Total Deficiency in assets ) (32,867 ) Total Liabilities and deficiency in assets $ $ 4 KALEX CORP. STATEMENTS OF OPERATIONS Three Months ended Three Months ended September 30, September 30, (Unaudited) Revenue $
